DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

           Claims 49 and 55 are objected to because of the following informalities:  

            In claim 49, “…random n noise…” in line 2 should be corrected to “…random [[n]] noise…”.  Appropriate correction is required.

            In claim 55, “…within the wall’s outlet(s).” in lines 1 – 2 should be corrected to “…within 

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claims 36, 39, 41 – 42, 46, 51, 53 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Essawy et al (US 2012/0195355).

            Re claims 36 and 46, El-Essawy teaches of a device for prevention and/or detection of power line communication (PLC) (#200, Fig.2), between an unprotected side (between #208 and #202, Fig.2) and a protected side (between #202 and #204, Fig.2), the device comprising a PLC detector (PLC coupler, Fig.2 and Paragraph 0027), a power supply (#208, Fig.2) and at least one PLC filter (PLC Blocking Filters, Fig.2 and Paragraph 0039).

            Re claim 39, El-Essawy teaches of wherein the PLC detector is a dual port detector (Each PLC coupler/detector has an input port and an output port, Fig.2).

            Re claim 41, El-Essawy teaches of comprising at least two PLC filters (plurality of PLC blocking filters as shown in Fig.2).

            Re claim 42, El-Essawy teaches of comprising a first filter at the unprotected side of the device and a second filter (#224, Fig.2) at the protected side of the device (#230, Fig.2).

            Re claim 51, El-Essawy teaches of a system for prevention and/or detection of power line communication (PLC), between an unprotected side (between #208 and #202, Fig.2) and a protected side (between #202 and #204, Fig.2), the system comprising: an end unit (#208, Fig.2); and a device for (#202, Fig.2) prevention and/or detection of power line communication (PLC), between an unprotected side and a protected side, said device comprises a PLC detector (PLC coupler, Fig.2 and Paragraph 0027), and at least one PLC filter (PLC Blocking Filters, Fig.2 and Paragraph 0039).

            Re claim 53, El-Essawy teaches of wherein the end unit is selected from an electronic appliance, a personal computer, a printer, a scanner, or any unit connected to the mains (Paragraphs 0014 and 0017).

            Re claim 56, El-Essawy teaches of wherein the device is a stand-alone device (#202, Fig.2) connected to shielded or unshielded cables (cables, Paragraphs 0002 and 0022, A cable would be either shielded or unshielded).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 37, 44 – 45, 47, 49 – 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over El-Essawy over Kim et al (US 2009/0072954).

            Re claims 37, 47 and 52, El-Essawy teaches all the limitations of claims 36, 46 and 51 except of wherein the device further comprises a PLC noise generator.
           Kim teaches of a PLC system that comprises a PLC noise generator (noise sources, Paragraphs 0015 and 0019).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device further comprise a PLC noise generator as a well known communication issue in PLC systems.

            Re claim 44, El-Essawy and Kim teach all the limitations of claim 37 as well as Kim teaches of wherein the noise generator is a dual port noise generator (Paragraph 0019, each device has an input and output port).

            Re claim 45, El-Essawy teaches all the limitations of claim 36 except of wherein the power supply provides zero-cross indication.
            Kim teaches of power supply provides zero-cross indication (zero-crossing, Paragraph 0145 and Figures 11 – 17).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the power supply provide zero-cross indication for keeping track of the positioning of the mains cycle.

            Re claim 49, El-Essawy and Kim teach all the limitations of claim 37 as well as Kim teaches of wherein the type of the generated noise is selected from: additive white gaussian noise (AWGN), frequency hopping noise, random noise, or any combination thereof (Random noise, Paragraphs 0019 and 0159).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the generated noise include random noise for its complexity that needs to be removed.

            Re claim 50, El-Essawy and Kim teach all the limitations of claim 47 as well as Kim teaches of wherein the noise is generated at more than one port (Paragraph 0019, multiple devices (multiple ports) connected to the network inject noise in the power line).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the noise generated at more than one port, since in a PLC systems the noise may be generated from multiple sources connected to the network.

           Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over El-Essawy over Smaini et al (US 2014/0205026).

            Re claim 38, El-Essawy teaches all the limitations of claim 36 as well as wherein the frequency range of the PLC detector may be 100s of KHz to 100s MHz (The PLC coupler detects PLC signals that may be in the range of 100s of KHz to 100s MHz, Paragraphs 0026 – 0027). However, El-Essawy does not specifically teach of wherein the frequency range of the PLC detector is about 3KHz – 100MHz or wherein the frequency range of the PLC detector is about 40KHz – 30MHz.
           Smaini teaches of teach of wherein the frequency range of the PLC signals is about 3KHz – 100MHz (2MHz – 30MHz, Fig.1B) or wherein the frequency range of the PLC signals is about 40KHz – 30MHz (2MHz – 30MHz, Fig.1B).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frequency range of the PLC detector to be about 3KHz – 100MHz or wherein the frequency range of the PLC detector to be about 40KHz – 30MHz for a plurality of services that operate in the low band.

            Re claim 40, El-Essawy teaches all the limitations of claim 36 as well as wherein the frequency range of the PLC filter may be 100s of KHz to 100s MHz (The PLC coupler detects PLC signals that may be in the range of 100s of KHz to 100s MHz, Paragraphs 0026 – 0027). However, El-Essawy does not specifically teach of wherein the frequency range of the PLC filter is about 3KHz - 100MHz, or wherein the frequency range of the PLC filter is about 40KHz - 30MHz.
           Smaini teaches of teach of wherein the frequency range of the PLC signals is about 3KHz – 100MHz (2MHz – 30MHz, Fig.1B) or wherein the frequency range of the PLC signals is about 40KHz – 30MHz (2MHz – 30MHz, Fig.1B).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frequency range of the PLC filter to be about 3KHz – 100MHz or wherein the frequency range of the PLC filter to be about 40KHz – 30MHz for a plurality of services that operate in the low band.

           Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over El-Essawy and Kim over Smaini.

            Re claim 43, El-Essawy and Kim teach all the limitations of claim 37 as well as El-Essawy teaches of PLC signals that may be in the range of 100s of KHz to 100s MHz. El-Essawy and Kim do not specifically teach of wherein the frequency range of the PLC signals is about 3KHz - 100MHz, or wherein the frequency range of the PLC signals is about 40KHz - 30MHz. Kim further teaches of devices connected to the network inject noise in the power line (Paragraph 0019).
           Smaini teaches of teach of wherein the frequency range of the PLC signals is about 3KHz – 100MHz (2MHz – 30MHz, Fig.1B) or wherein the frequency range of the PLC signals is about 40KHz – 30MHz (2MHz – 30MHz, Fig.1B).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have known that the devices connected to the network to inject noise (other PLC signals) to be within the frequency range of the PLC signal of interest. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frequency range of the PLC signals to be about 3KHz – 100MHz or wherein the frequency range of the PLC signals to be about 40KHz – 30MHz for a plurality of services that operate in the low band.

           Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over El-Essawy over Katar et al (US 2015/0092545).

            Re claim 48, El-Essawy teaches all the limitations of claim 46 except of wherein the PLC detecting is performed by Received Signal Strength Indication (RSSI), cross correlation, pattern recognition, neural networks, or any combination thereof.
           Katar teaches of PLC detecting performed by Received Signal Strength Indication (RSSI), cross correlation, pattern recognition (repeating pattern, Paragraph 0030), neural networks, or any combination thereof.
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a predetermined repeating pattern in a preamble to allow a receiving PLC device to effectively detect the PLC signal.

           Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over El-Essawy in view of Kolsky et al (US 2015/0357866).

            Re claim 54, El-Essawy teaches all the limitations of claim 51 as well as a device (#202, Fig.2) and an end unit (#208, Fig.2). However, El-Essawy does not specifically mention of wherein the device is embedded within the end unit.
            Kolsky teaches of a device embedded within the end unit (devices embedded within an end unit, #300, Fig.3).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device embedded within the end unit, since it has been held that forming in one piece an article which has been formed in two pieces and put together involves only routine skill in the art. Howard v.Detroit Stove Works, 150 U.S. 164 (1893).

           Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over El-Essawy over Young et al (US 2003/0056970).

            Re claim 55, El-Essawy teaches all the limitations of claim 51 except of wherein the device is embedded within the wall's outlet(s).
           Young teaches of a device is embedded within the wall's outlet (Paragraphs 0013 and 0046).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device embedded within the wall's outlet, since it has been held that forming in one piece an article which has been formed in two pieces and put together involves only routine skill in the art. Howard v.Detroit Stove Works, 150 U.S. 164 (1893).
  
Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633